CONFIDENTIAL

US AIRWAYS GROUP, INC.
2345 Crystal Drive
Arlington, Virginia 22227


July 7, 2005

Ladies and Gentlemen:

This letter agreement is with reference to (i) the Agreement and Plan of Merger,
dated as of May 19, 2005 (the "Merger Agreement"), by and between US Airways
Group, Inc., a Delaware corporation, and its successors (including, as the
context may require, on or after the effective date of the Plan, as reorganized
pursuant to the Bankruptcy Code) ("East"), America West Holdings Corporation, a
Delaware corporation ("West"), and Barbell Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of East ("Merger Sub"), in respect of
the merger of Merger Sub with and into West, and (ii) the Financing Commitments
entered into by and among East, West and the Equity Investors. Any capitalized
term not defined in this letter agreement shall have the meaning set forth in
the Merger Agreement or the Financing Commitments, as applicable.

The parties to this letter agreement hereby acknowledge and agree as follows:

(1)     East and West entered into (a) an Investment Agreement (the "Wellington
Investment Agreement"), dated as of May 27, 2005, with Wellington Management
Company, LLP, as investment adviser to each investor listed on Schedule 1 of the
Wellington Investment Agreement (the "Wellington Investors"), and (b) an
Investment Agreement (the "Tudor Investment Agreement"), dated as of July 7,
2005, with Tudor Investment Corp., as investment adviser to each investor listed
on Schedule 1 of the Tudor Investment Agreement (the "Tudor Investors"). The
Wellington Investors and the Tudor Investors are considered Equity Investors for
purposes of the Merger Agreement and this letter agreement and the Wellington
Investment Agreement and the Tudor Investment Agreement are each considered a
Financing Commitment for purposes of the Merger Agreement and this letter
agreement.

(2)     The Wellington Investment Agreement and the Tudor Investment Agreement
provide for investments of $150 million and $65 million, respectively, resulting
in an aggregate of $565 million of cash equity commitments by the Equity
Investors as of the date of this letter agreement but do not entitle the
Wellington Investors or the Tudor Investors to board representation.
Accordingly, notwithstanding the proviso in the second sentence of Section
1.8(a) of the Merger Agreement, the first part of the second sentence of Section
1.8(a) of the Merger Agreement prior to the proviso shall govern the rights of
the parties to designate directors to the East board of directors. For the
avoidance of doubt, in the event that subsequent to the date hereof but prior to
Closing a new Equity Investor agrees to invest more than $75,000,000 and becomes
entitled to designate a director, and wishes to do so, so that East would
otherwise under the terms of Section 1.8(a) of the Merger Agreement waive its
right to designate a director in favor of such new Equity Investor's designated
director, ACE Aviation Holdings Inc. ("ACE") acknowledges that the intent of
Section 7.01(n) of the Investment Agreement, dated as of May 19, 2005, by and
among East, West and ACE (the "ACE Investment Agreement") is that ACE shall
waive its right to designate a director to accommodate the designee of such new
Equity Investor prior to the application of the proviso in the second sentence
of Section 1.8(a) of the Merger Agreement.

(3)     East and West hereby agree to the following amendments to the Merger
Agreement, and each Equity Investor hereby consents to such amendments pursuant
to Section 6.05 of its respective Financing Commitment:

      (a) The Class A Merger Exchange Ratio set forth in Section 2.1(a)(i) of
the Merger Agreement is hereby amended from "0.5306" to "0.5362" and the Class B
Merger Exchange Ratio set forth in Section 2.1(a)(ii) of the Merger Agreement is
hereby amended from "0.4082" to "0.4125", which gives effect to the adjustment
provided for in paragraph (5) of this letter agreement relating to the
Wellington Investment Agreement.

      (b) The number of shares of East Common Stock projected to be outstanding
upon the Closing and after giving effect to the Confirmation Order and the Plan
set forth in Section 3.2(b) of the Merger Agreement is amended from "47,475,729"
to "59,642,591" and East shall provide to West a new Section 3.2(b)(i) of the
East Disclosure Letter setting forth the revised assumptions in support of this
change which shall replace in its entirety the current Section 3.2(b)(i) of the
East Disclosure Letter.

      (c) Section 4.20 of the Merger Agreement is hereby replaced in its
entirety by the following:

          "4.20  Shares Available for Equity Participation.

           (a) In the event that, prior to the Effective Time, East enters into
an Alternative Transaction with respect to which West is a party or is otherwise
involved, East shall issue at the Effective Time (or at the closing of such
Alternative Transaction, as the case may be) shares of East Common Stock
(valuing the shares of East at $15.00 per share for such purpose) representing
11.2% of the Additional Pre-Investment Value (the "Equity Participation") to Par
Investment Partners, L.P. ("Par") (7.5%) and Peninsula Investment Partners, L.P.
("Peninsula") (3.7%), less any shares of East Common Stock to be issued to Par
or Peninsula, respectively, at or prior to the Effective Time pursuant to the
Equity Participation.

           (b) For purposes of this Agreement:

                (i) "Additional Pre-Investment Value" means the amount equal to:
(A) $15.00, multiplied by (B) (x) the number of shares of East Common Stock that
would have been issued in the Alternative Transaction had the investment been
made at $15.00 per share minus (y) the number of shares of East Common Stock
issued in the Alternative Transaction.

                (ii) "Alternative Transaction" means a sale of East Common Stock
in connection with a Transaction at a per share price greater than $15.00
(excluding the investment by the Wellington Investors pursuant to the Wellington
Investment Agreement), provided that (i) the transactions contemplated by the
Financing Commitments to which Par or Peninsula is a party have not been (and is
not simultaneously being) consummated and (ii) neither Par nor Peninsula nor any
of their respective affiliates enter into any other commitment to purchase East
Common Stock in connection with such Transaction.

                (iii) "Transaction" means a reorganization, sale, merger
(including the Merger), consolidation, joint venture, recapitalization,
stand-alone plan, sale of assets or equity interests, or other combination or
disposition or similar transaction involving East as part of the Plan."

(4)     Schedule 3.05 of each of the Financing Commitments is hereby replaced by
revised Schedule 3.05 attached to this letter agreement as Schedule A (provided
that reference to Section 6.08 on the revised Schedule 3.05 shall be to Section
6.07 on the revised Schedule 3.05 to the Financing Commitment to which Eastshore
Aviation LLC is a party).

(5)     If the investment under the Wellington Investment Agreement closes (and
whether or not the investment under Par Investment Partners, L.P.'s Financing
Commitment closes) and notwithstanding anything in the Merger Agreement or the
Participation Agreements to the contrary, additional shares of East Common Stock
shall be allocated among East creditors pursuant to the Plan, West stockholders
pursuant to the amended Class A and Class B Merger Exchange Ratios, as provided
in paragraph 3(a) above, and Par Investment Partners, L.P. pursuant to the Plan,
in each case by the issuance of additional shares of East Common Stock to such
parties on the Effective Date as provided in Schedule B hereto. Such issuance to
Par Investment Partners, L.P. will be made pursuant to this letter agreement and
shall not be deemed to be made pursuant to the Equity Participation as provided
in Section 4.20 of the Merger Agreement. No other special issuance or allocation
of shares shall be made in respect of any Equity Securities that may be issued
to any other Person, including, without limitation, any shares that may be
issued pursuant to the Tudor Investment Agreement or any additional equity
commitments made to East, unless such issuance of Equity Securities constitutes
an "Alternative Transaction" as defined in amended Section 4.20 of the Merger
Agreement, in which case a special issuance of East Common Stock shall be made
on the Effective Date to Par Investment Partners, L.P. and Peninsula Investment
Partners, L.P. pursuant to the Equity Participation, as provided by amended
Section 4.20 of the Merger Agreement.

(6)     Section 6.08 of each of the Financing Commitments (Section 6.07 in
respect of the Financing Commitment to which Eastshore Aviation, LLC is a party)
is hereby replaced in its entirety as follows:

          "Section 6.08 Issuances of Equity Securities. (a) Except as provided
in Section 6.08(b), the Company shall not accept subscriptions for, offer,
issue, sell, or agree, commit or obligate itself to offer, issue or sell, any
Equity Securities other than New Common Stock:

                (i) issued in a private offering (and not pursuant to a rights
offering by the Company to existing Company and West stakeholders (a "Rights
Offering")) pursuant to agreements having terms and conditions that are no more
favorable to the purchaser of such New Common Stock than the terms and
conditions provided herein and in the Stockholders Agreement are to the Investor
and which (A) for such agreements entered into on or prior to July 7, 2005,
provide for up to an aggregate amount of $350,000,000 at a purchase price of not
less than $15.00 per share of New Common Stock, and up to an aggregate amount of
$215,000,000 at a purchase price of not less than $16.50 per share of New Common
Stock, and (B) for such agreements entered into after July 7, 2005, provide for
up to an aggregate amount of $85,000,000 at a purchase price of not less than
$16.50 per share of New Common Stock;

                (ii) issued to West's equityholders pursuant to the Merger
Agreement as set forth on Schedule 3.05 or to Par Investment Partners, L.P. or
Peninsula Investment Partners, L.P. pursuant to the Equity Participation (as
defined in the Merger Agreement);

                (iii) issued to existing stakeholders of the Company pursuant to
the Plan as set forth on Schedule 3.05 (but not including any amounts issued
pursuant to the rights offering included in the Plan); and

                (iv) issued by the Company on or prior to the Effective Date for
proceeds not to exceed the difference between the amount raised pursuant to (i)
above and $800,000,000 (which may be pursuant to a Rights Offering), provided
that such issuance shall be made at a price per share of no less than $16.50
and, except with respect to the Rights Offering, on other terms and conditions
that are no more favorable to the purchasers of such shares than the terms and
conditions provided herein and in the Stockholders Agreement are to the
Investor, and, provided further, that the sole use of proceeds in excess of
$650,000,000 (including amounts raised pursuant to (i) above as well as this
paragraph (iv)) shall be the repurchase of Equity Securities of the Company
expected to be outstanding on the Effective Date at a repurchase price that
implies a per share value (in the case of currently outstanding Equity
Securities of West, taking into account the Class B Merger Exchange Ratio (as
defined in the Merger Agreement)) of New Common Stock of no more than $16.50 per
share, except that the Company may use for general corporate purposes such
proceeds in excess of $650,000,000 (including amounts raised pursuant to (i)
above as well as this paragraph (iv)) and up to $725,000,000 if at least
two-thirds of the Equity Investors (as defined in the Merger Agreement), in
terms of equity investment committed to the Company pursuant to the Financing
Commitments (as defined in the Merger Agreement), and proceeds in excess of
$725,000,000 and up to $800,000,000 if at least three-quarters of the Equity
Investors, in terms of equity investment committed to the Company pursuant to
the Financing Commitments, in each case by written consent, agree, which consent
may not be unreasonably withheld in light of the Company's liquidity needs; if
the Company repurchases Equity Securities from any Equity Investors, such
repurchase may only be done (i) with the consent of such Equity Investor, (ii)
at a purchase price per share equal to the price per share payable by such
Investor pursuant to this Agreement and (iii) if such Investor waives any
break-up or similar fee otherwise payable to such Investor, and the first
$50,000,000 of any such repurchase from an Equity Investor shall be offered
first to Eastshore Aviation, LLC before any other Equity Investor, and Eastshore
Aviation, LLC shall have the right but not the obligation to accept such offer
to repurchase in whole or in part for a period of at least 30 days after the
receipt of such offer.

                (b) In connection with the implementation of the Plan, the
Company may authorize and reserve for issuance under the Company's equity
incentive plan a number of shares of New Common Stock not to exceed 12.5% of the
outstanding number of shares of New Common Stock on a Fully Diluted Basis as of
the Effective Date (the "Employee Pool"), provided that any awards of such
shares of New Common Stock made or committed to be made at anytime before the
second anniversary of the Effective Date, (x) if in the form of options, may
only have an exercise price not less than the lesser of (a) Fair Market Value as
of the date of grant and (b) the per share Investment Price (as appropriately
adjusted to reflect stock splits, stock dividends, reverse splits and similar
changes with respect to the New Common Stock effected after the Closing Date);
provided that the exercise price for any options granted as of or immediately
following the Effective Date shall be not less than the Investment Price, (y) if
in the form of restricted stock, shall reduce the number of shares in the
Employee Pool by three for each share of restricted stock issued, and (z) in the
case of either (x) or (y) shall not be effective unless such awards are approved
or ratified by the Board (as constituted from and after the Effective Date as
set forth in Section 1.8(a) of the Merger Agreement) or by a committee with
appropriate authority granted by such Board."

(7)     Exhibit E of the Merger Agreement is hereby replaced in its entirety by
Exhibit A of this letter agreement.

(8)     In addition to the Equity Securities that East is permitted to issue
pursuant to Section 6.08, as amended, of each of the Financing Commitments
(Section 6.07 in respect of the Financing Commitment to which Eastshore
Aviation, LLC is a party), each of the Equity Investors is hereby granted the
option, exercisable by written notice to East and West on or prior to the
expiration date of the Rights Offering or on the closing date of the Merger if
no Rights Offering takes place (the "Option Expiration Date"), to purchase at
$15.00 per share up to the number of additional shares of East Common Stock
equal to such Equity Investor's Option Amount divided by $15.00 and otherwise on
the same terms and conditions as such Equity Investor's Financing Commitment.
The "Option Amount" is the amount set forth next to each Equity Investor below
multiplied by a fraction, the numerator of which is the amount of equity raised
from the Tudor Investors plus the amount of equity raised pursuant to Section
6.08(a)(i) and (iv) after July 7, 2005 up to an aggregate for the numerator of
$150,000,000 and the denominator of which is $150,000,000.

     *  PAR Investment Partners, L.P.:           $20,000,000
     *  Peninsula Investment Partners, L.P.:    $10,000,000
     *  ACE Aviation Holdings Inc.:              $15,000,000
     *  Eastshore Aviation, LLC:                   $25,000,000
     *  Wellington Investors:                         $30,000,000

Each foregoing option is transferable, in whole or in part, among the Equity
Investors.

Upon the Option Expiration Date, East shall make an offer to Eastshore Aviation,
LLC, in an amount equal to one-third of the proceeds received from exercise of
the options (as well as the exercise of the option pursuant to Section 6.08(c)
of the Tudor Investment Agreement and any similar option granted to other Equity
Investors), to repurchase shares of East Common Stock held by Eastshore
Aviation, LLC, at a purchase price of $15.00 per share, and Eastshore Aviation,
LLC shall have the right but not the obligation to accept such offer to
repurchase in whole or in part for a period of at least 30 days after the
receipt of such offer.

(9)     Section 7.01(g) of each of the Financing Commitments is hereby amended
by changing the clause "and not more than $500,000,000" to "and not more than
$800,000,000" and by changing the section reference from "Section 6.08(b)" to
"Section 6.08" (Section 6.07 in respect of the Financing Commitment to which
Eastshore Aviation, LLC is a party).

Except as expressly modified by this letter agreement, the provisions of the
Merger Agreement and each Financing Commitment shall remain unaffected.
Moreover, to the extent that Section 4.20 of the Merger Agreement becomes
applicable as a result of any agreement entered into after the date of this
letter agreement, the rights of the Equity Investors, including but not limited
to, Section 6.08 of the Financing Commitments (Section 6.07 in respect of the
Financing Commitment to which Eastshore Aviation, LLC is a party) and Section
6.09 of the Eastshore Aviation, LLC Junior Secured Debtor-in-Possession Credit
Facility Agreement are fully reserved and unaffected hereby. To the extent not
governed by the Bankruptcy Code, this letter agreement shall be governed by, and
interpreted in accordance with, the Laws of the State of New York applicable to
contracts made and to be performed in that State without reference to its
conflict of laws rules. This letter agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one single instrument.

[Remainder of this page is intentionally left blank]

If the forgoing is in accordance with your understanding, please sign and return
to us one counterpart hereof.

Very truly yours,

US AIRWAYS GROUP, INC.

By: _________________________
     Name:
     Title:

                                                             Acknowledged and
agreed by:

                                                           AMERICA WEST HOLDINGS
CORPORATION

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:


                                                           BARBELL ACQUISITION
CORP.

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:

                                                           ACE AVIATION HOLDINGS
INC.

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:

                                                           EASTSHORE AVIATION,
LLC

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:


                                                           PAR INVESTMENT
PARTNERS, L.P.

                                                           By: PAR GROUP, L.P.
                                                                 its general
partner
  
                                                           By: PAR CAPITAL
MANAGEMENT, INC.
                                                                 its general
partner

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:

                                                           PENINSULA INVESTMENT
                                                           PARTNERS, L.P.



                                                           By: PENINSULA CAPITAL
                                                                 APPRECIATION
LLC
                                                                 its general
partner



                                                           By:
_________________________
                                                                  Name:
                                                                  Title:

                                                           WELLINGTON MANAGEMENT
                                                           COMPANY, LLP, as
investment adviser
                                                           to each Investor
listed on Schedule 1 of the
                                                           Wellington Investment
Agreement

                                                           By:
_________________________
                                                                  Name:
                                                                  Title:

 

SCHEDULE B

Additional Shares To Be Issued if Wellington Investment Closes









Shares Allocated to:









Shares



East (60%)



545,454



West (28.8%)



261,818



Par (11.2%)



101,818



Total



909,090











 

 

EXHIBIT A

Brian P. Leitch, Esq.
Daniel M. Lewis, Esq.
Michael J. Canning, Esq.
ARNOLD & PORTER LLP

370 Seventeenth Street, Suite 4500
Denver, Colorado 80202
(303) 863-1000
       - and -
555 Twelfth Street, NW
Washington, DC 20004
(202) 942-5000
       - and -
399 Park Avenue
New York, New York 10022
(212) 715-1000

Lawrence E. Rifken, Esq. (VSB No. 29037)
Douglas M. Foley, Esq. (VSB No. 34364)
David I. Swan, Esq.
McGUIREWOODS LLP
1750 Tysons Boulevard, Suite 1800
McLean, Virginia 22102-4215
(703) 712-5000

Counsel to the Debtors and Debtors-in-Possession


IN THE UNITED STATES BANKRUPTCY COURT


FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION



In re:                                          )
                                                 )         Case No. 04-13819
                                                 )         Jointly Administered
US AIRWAYS, INC., et al.,1    )         Chapter 11
                                                 )         Hon. Stephen S.
Mitchell
                        Debtors.          )
________________________ )

AMENDMENT TO ORDER (A) APPROVING PROCEDURES FOR THE
CONSIDERATION OF PLAN FUNDING PROPOSALS, (B) APPROVING FORM AND MANNER OF NOTICE
OF COMPETING OFFER PROCEDURES, AND (C)
APPROVING BREAK-UP FEE AND RELATED PROVISIONS

On June 1, 2005, the Court entered an Order (a) Approving Procedures for the
Consideration of Plan Funding Proposals, (b) Approving Form and Manner of Notice
of Competing Offer Procedures, and (c) Approving Break-Up Fee and Related
Provisions ("the Bidding Procedures Order"), (docket number 2213), which
provided that a hearing would be held on July 7, 2005 to consider the Debtors'
selection of the best proposal, as that term is used in the Bidding Procedure
Order. Pursuant to the Bidding Procedures Order, the Debtors, America West and
the Plan Investors continued discussions since the entry of the Bidding
Procedures Order. The Debtors now propose to the Court amendments to the Merger
Agreement and the Investment Agreement in the form of the letter agreements
attached hereto as Exhibit A, (the "Letter Agreements"), which provide certain
clarifications to the Investment Agreements as well as certain benefits to the
Debtors estates, America West and the investors under the Investment Agreements.
          In addition, during the bidding period, the Debtors received an offer
from Tudor Investment Corporation ("Tudor") on the terms set forth in the
investment agreement attached hereto as Exhibit B, (the "Tudor Agreement"), and
now propose that the Court approve the Tudor Agreement, along with the Merger
Agreement and the Investment Agreements, as amended, as the Approved Proposal
under the terms of the Bidding Procedures Order.
          Now, therefor, the Court hereby finds as follows2:

               A.  This Court has jurisdiction over this matter pursuant to 28
U.S.C. Section 1334 and this constitutes a core procedding pursuant to 28 U.S.C.
157(b).

               B.  The bidding procedures established by the Bidding Procedures
Order have been complied with and concluded.
               C.  The Procedures Notice was mailed and published in accordance
with the Bidding Procedures Order and therefore notice of the opportunity to
submit competing offers was proper, timely, adequate and sufficient.
      THEREFORE, it is hereby ORDERED as follows:
          1.  The Bidding Procedures Order is incorporated herein and all
provisions of such order remain in full force and effect as if fully set forth
herein unless specifically modified by the provisions of this Order.
          2.  The Merger Agreement and the Investment Agreements, as approved by
this Court in the Bidding Procedures Order are hereby amended by the Letter
Agreements.
          3.  The Debtors are authorized to enter into and be bound by the Tudor
Agreement.
          4.  The Merger Agreement, the Investment Agreements and the Tudor
Agreement together constitute the Approved Proposal within the meaning of the
Bidding Procedures Order dated June 1, 2005, and are binding on the Debtors and
their estates pursuant to their respective terms.

Dated:     Alexandria, Virginia
          __________ __, 2005


                                                                                                                                 
                                                                             United
States Bankruptcy Judge



WE ASK FOR THIS:

Brian P. Leitch, Esq.
Daniel M. Lewis, Esq.
Michael L. Bernstein, Esq.
ARNOLD & PORTER LLP

370 Seventeenth Street, Suite 4500
Denver, Colorado 80202
(303) 863-1000
       - and -
555 Twelfth Street, NW
Washington, DC 20004
(202) 942-5000

       - and -

/s/Douglas M. Foley              
Lawrence E. Rifken, Esq. (VSB No. 29037)
Douglas M. Foley, Esq. (VSB No. 34364)
David I. Swan, Esq.
McGUIREWOODS LLP
1750 Tysons Boulevard, Suite 1800
McLean, Virginia 22102-4215
(703) 712-5000

Counsel to the Debtors and Debtors-in-Possession

SEEN AND NO OBJECTION:

Scott L. Hazan, Esq.
Brett H. Miller, Esq.
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue
New York, New York 10169
(212) 661-9100

- and -

/s/Malcolm M. Mitchell, Jr._____________
Malcolm M. Mitchell, Jr. Esq. (VSB No.18098)
Vorys, Sater, Seymour & Pease LLP
277 South Washington Street, Suite 310
Alexandria, Virginia 22314-3674
(703) 837-6970

_____________________________



1. The Debtors are the following entities: US Airways, Inc., US Airways Group,
Inc., PSA Airlines, Inc., Piedmont Airlines, Inc. and Material Services Company,
Inc.

2. Findings of fact shall be construed as conclusions of law and conclusions of
law shall be construed as findings of fact when appropriate. See Fed. R. Bankr.
P 7052.

